EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims, Specification Amendment, Remarks, and an Information Disclosure Statement filed on June 3, 2021.
2.	Claims 1-17 are pending in the case; Claims 1, 16, and 17 are independent claims.


3.	In the Non-Final Rejection mailed on March 3, 2021, Claims 1-17 were rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement in supporting and granting the instant application the benefit of an earlier priority date, but since Applicant has filed a request to correct inventorship in provisional application US 62/967,437, and has petitioned to remove the priority benefit to US 62/822,942, this rejection has been rendered moot.

Allowable Subject Matter
4.	Claims 1-17 are allowed.
Applicant’s arguments, see Remarks filed on June 3, 2021 (pgs. 13-15) (hereinafter Remarks), with respect to 35 U.S.C. § 103 rejections have been fully considered and are persuasive.  The § 103 rejections have been withdrawn.  With respect to independent Claim 1 (and similarly, independent Claims 16 and 17), as discussed in the Remarks, the prior art of record does not appear to disclose or suggest the combination of steps/features recited in Claim 1, particularly with respect to: 
in accordance with a determination that the electronic device is not signed into the respective content provider, a first region located at a first location of the user interface includes information about a plurality of featured content items from the respective content provider; and in accordance with a determination that the electronic device is signed into the respective content provider: in accordance with a determination that a user of the electronic device has viewed a first content item from a first collection of episodic content from the respective content provider, the first region located at the first location of the user interface includes a first representation corresponding to the first collection of episodic content, wherein the first representation includes a selectable option for displaying, via the display device, a second content item from the first collection of episodic content.

	The prior art of Kaya et al. (US 2015/0365729 A1) is directed towards personalized generation of watch list of shows to users, allowing the user to watch unseen episodes in a predicted order.  Kaya teaches displaying a user interface comprising different “trays,” and further teaches showing a personalized watch list based on an identified user’s viewing history and preferences.  Kaya suggests displaying a graphic indicator for unwatched episodes and arranging the content in the watch list dynamically based on available content.  While Kaya appears to suggests that each identified user would be presented with a personalized watch list, Kaya does not appear to disclose or suggest “in accordance with a determination that the electronic device is not signed into the respective content provider, a first region located at a first 
	The prior art of Thomas et al. (US 2015/0365729 A1) is directed towards media consumption and towards subscriptions to channels of an internet-based content platform.  Thomas teaches determining whether the user has access rights and/or whether the user is subscribed to a particular feature, and displaying a corresponding interface based on that determination.  Thomas further teaches presenting the user with the user interface that includes a user feed with various information, where such feed can display channel information that is deemed relevant to the user.  Thomas also suggests presenting advertisements for subscription channels and providing further information about the content offered by such channels.  However, Thomas does not appear to disclose or suggest the “first region” including either information about a plurality of featured content items or a first representation corresponding to the first collection of the episodic content, based on whether the user is signed-in or not, as required by Claim 1 (see also Remarks, pgs. 14-15).
Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1.  For example, the prior art of Kennedy et al. (US 2014/0196064 A1), discloses user-specific content access where user is provided with a user interface allowing user to preview a subscription channel and/or to subscribe to such channel, but Kennedy does not appear to disclose “a first region located at a first location of the user interface includes information about a plurality of featured content items from the respective content provider; and in accordance with a determination that the electronic device is signed into the respective content provider: in accordance with a determination 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179